DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 11-12, 15-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudser et al. (US 2015/0290373 A1).	
In regards to claim 1, Rudser discloses, in figure 4, a resonator (110)  for use in a wireless power transfer system, the resonator comprising: a core (458, Par 0071) comprising: a front surface (front surface of 130); a back surface (bottom surface of 130); and an annular sidewall (458) extending between the front surface (front surface of 130) and the back surface (bottom surface of 130), wherein an annular groove is defined in the front surface and surrounds a post (457, par 0069), and wherein a cavity is defined in the back surface (Par 0066), the post (457) and the cavity aligned with a longitudinal axis (axis A) of the core (458, Par 0066-0067); and a coil (130) element disposed within the annular groove (Par 0064-0066).
In regards to claim 2, Rudser discloses, in figure 4, the resonator of claim 1, further comprising at least one electronics component (420) disposed within the cavity (Par 0064-0065).
In regards to claim 3, Rudser discloses, in figure 4, the resonator of claim 2, wherein the cavity is potted with a thermally insulating material (409) configured to channel heat generated by the at least one electronics component (420) toward a rear of the resonator (Par 0016, 0063).
In regards to claim 5, Rudser discloses, in figure 4, the resonator of claim 1, wherein the resonator (110) comprises an implantable receive resonator (104, par 0042-0043).
In regards to claim 6, Rudser discloses, in figure 4, the resonator of claim 1, wherein the resonator (110) comprises an external transmit resonator (110; par 0043).
In regards to claim 7, Rudser discloses, in figure 4, the resonator of claim 1, wherein the coil element comprises a plurality of stacked plates (453, 455; par 0069-0072).
In regards to claim 8, Rudser discloses, in figure 4, the resonator of claim 1, wherein the coil element comprises a plurality of loops of Litz wire (par 0067).
In regards to claim 11, Rudser discloses, in figure 4, a wireless power transfer system comprising (Fig. 1):1113998USO1 a power source (Fig. 1, 112); a transmit resonator (Fig. 1, 110) electrically coupled to the power source (Fig. 1, 112, par 0043); a load (Fig. 1, 102, par 0042, 0044); and an implantable receive resonator (Fig. 1, 104, 140, 150; Par 0042-0043) electrically coupled to the load (102), the implantable receive resonator configured to receive wireless power from the transmit resonator (Par 0043), the implantable receive resonator comprising: a core (458, Par 0071) comprising: a front surface (front surface of 130); a back surface (bottom surface of 130); and an annular sidewall (458) extending between the front surface (front surface 130) and the back surface (bottom surface of 130), wherein an annular groove is defined in the front surface and surrounds a post (457, par 0069), and wherein a cavity is defined in the back surface (Par 0066), the post (457) and the cavity aligned with a longitudinal axis (axis A) of the core (458, par 0066-0067); and a coil (130) element disposed within the annular groove (Par 0064-0066).
In regards to claim 12, Rudser discloses, in figure 4, the wireless power transfer system of claim 11, wherein the resonator further comprises at least one electronics component (420) disposed within the cavity (par 0064-0065).
In regards to claim 15, Rudser discloses, in figure 4, the wireless power transfer system of claim 11, wherein the coil element comprises a plurality of stacked plates (453, 455; par 0069-0072).
In regards to claim 16, Rudser discloses, in figure 4, the wireless power transfer system of claim 11, wherein the coil element comprises a plurality of loops of Litz wire (par 0067).
In regards to claim 19, Rudser discloses, in figure 4, a method of assembling a wireless power transfer system (Par 0043), the method comprising: electrically coupling a power source (Fig. 1, 112) to an external transmit resonator (Fig. 1, 110, par 0043); and 1213998USO1electrically coupling a load (Fig. 1, 102, par 0042, 0044) to an implantable receive resonator (Fig. 1, 104, 140, 150; Par 0042-0043), the implantable receive resonator configured to receive wireless power from the transmit resonator (par 0043), the implantable receive resonator including a core (458, par 0071) including a front surface (front surface of 130), a back surface (bottom surface of 130), and an annular sidewall (458) extending between the front surface (front surface 130) and the back surface (bottom surface of 130), wherein an annular groove is defined in the front surface and surrounds a post (457, par 0069), and wherein a cavity is defined in the back surface (par 0066), the post (457) and the cavity aligned with a longitudinal axis (axis A) of the core (458, par 0066-0067). 
In regards to claim 20, Rudser discloses, in figure 4, the method of claim 19, further comprising positioning at least one electronics component (420) within the cavity (Par 0064-0065).
Allowable Subject Matter
Claims 4, 9-10, 13-14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa et al. (US 2015/03332841 A1) is considered pertinent art as shown in Fig. 3. 
Stewing et al. (US 2017/0259677 A1) is considered pertinent art as shown in Fig. 2.
Ezequiel et al. (US 2019/0019613 A1) is considered pertinent art as shown in Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                        
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842